Citation Nr: 1136972	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-28 155	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Appellant and her son, R.M.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military during World War II, from July 1942 to December 1943.  He died in February 2007.  The Appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In May 2010, in support of her claims, the Appellant-widow and her son, R.M., testified at a hearing at the RO before a local Decision Review Officer (DRO).  The Appellant-widow also more recently testified at another hearing at the RO in June 2011, this time before the undersigned Veterans Law Judge of the Board, which is commonly referred to as a Travel Board hearing.  During this more recent hearing before the Board, the Appellant submitted additional evidence and waived her right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  This additional evidence consisted of a supporting medical statement from N.K., RN (registered nurse).  The Appellant-widow submitted another statement in August 2011, along with another statement from this registered nurse, N.K.

Also in August 2011, the Appellant, through her representative, filed a motion to advance her appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Board granted this motion in September 2011.

Since, however, the claims require further development before being decided on appeal, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his active military service, or that was proximately due to, the result of, or chronically aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.

A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

It is recognized there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Veteran served on active duty in the military during World War II, from July 1942 to December 1943.

At the time of his death in February 2007, the Veteran's sole service-connected disability was posttraumatic stress disorder (PTSD), which had been rated as
70-percent disabling effectively since December 21, 1999.  He also had had a total disability rating based on individual unemployability (TDIU) effectively since July 18, 2002, so for less than 10 years.

The Veteran died at his residence.  The certificate of death lists the causes of his death as respiratory failure, congestive heart failure, coronary artery disease, and chronic renal failure.  A significant condition contributing to death, but not resulting in the underlying cause, was a long history of tobacco abuse (remote).

Section 1318 DIC requires that the service-connected disability or disabilities either have been continuously rated as totally (i.e., 100-percent) disabling for 10 or more years immediately preceding death, including on the basis of unemployability, or have been continuously rated as totally disabling for at least 5 years from the date of separation from service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  Unfortunately, neither was the situation here.

But as specifically concerning her remaining claim for cause of death, the Appellant-widow maintains the Veteran's service-connected PTSD, including especially the anxiety associated with it, contributed substantially or materially to his heart-related ailments and consequent death.  As support for this notion, during her more recent June 2011 hearing before the Board she submitted a supporting statement from N.K., RN (registered nurse) discussing the signs and symptoms commonly associated with anxiety and neuroses and their effects.  She also submitted another statement from this registered nurse in August 2011 further expounding on PTSD, psychoneurosis and anxiety.

On its own Internet website VA has recognized there is at least some evidence indicating that PTSD is related to cardiovascular disorders, so endorsing such a relationship or correlation, and studies have found an association between PTSD and poor cardiovascular health.  See www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.  Other studies, however, steadfastly refute this notion and conclude instead that there is not any such relationship or correlation.


In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation, which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination (or, here, obtain an opinion since the Veteran is deceased) when no reasonable possibility exists that such assistance would aid in substantiating the claim).  The Board therefore is requesting a medical opinion on this determinative issue of causation.

Additionally, the Appellant must be provided additional notice to comply with the holding in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In Hupp, the Court held that for DIC benefits, including a claim for cause of death, notice must include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  As well, VCAA notice is also needed to comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), to notify her of all elements of her claim, including concerning the downstream effective date in the event service connection is eventually granted.


Accordingly, the claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Appellant a VCAA notice letter in compliance with the Court's decisions in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

2.  After giving her time to respond to this additional notice, forward the claims file to an appropriate VA medical examiner for review.  After reviewing the claims file for the pertinent medical and other history, including a complete copy of this remand, have the examiner provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected PTSD either caused or, as is being specifically alleged, contributed substantially or materially to his death.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file and addressing the statements the Appellant-widow submitted in support of her 
cause-of-death claim in June and August 2011 from N.K., RN (registered nurse).

3.  Then readjudicate the appellant's claims in light of all additional evidence.  If the claims are again denied, send her and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



